DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andry et al. (US 20170040580 A1) in view of Collins et al. (US 20200020895 A1) and further in view of Hur et al. (US 20200403268 A1).

Regarding claim 1, Andry discloses a microbattery 101 in which a cathode side 1702 is aligned and superimposed on anode side 902 in parallel and bonded to form a microbattery ([0037], Fig. 1). 
The anode side 902 of the microbattery includes a silicon substrate 201 upon which a deep silicon reactive ion etch is performed [0040]. This etch results in cavities 202, 203, and 204 separated by protrusions referred to as pedestals (Fig. 2, [0007]). Andry further discloses that the cavities are provided with an adhesion metal layer 301 and a layer of seed metal 302 creating layered cavities 303, 304, and 305 ([0041], Fig. 3). The seed metal 301 serves as an anode current collector [0041]. The anode is additionally subject to fabrication steps resulting in an anode material 601 disposed on a portion of the seed metal 302, a sealant material 801 applied on cavities 303 and 305, and an electrolyte-infused separator material 901 on the anode material 601 (Figs. 5-9, [0043]-[0048]).
The cathode side 1702 of the microbattery is formed similarly to the anode side with cavities 1002, 1003, and 1004 etched into a silicon wafer substrate 1001 [0051]. The cavities are again provided with an adhesion metal layer 1101 and a current collector metal 1102, which serves as the cathode current collector [0052]. Additional fabrication steps on the cathode result in a cathode material 1601 disposed on a portion of the seed metal 1102, a sealant material 1301 applied to the outermost cavities, and a centerpiece 1401 bonded to the sealant material (Figs. 10-17, [0050]-[0057]). The centerpiece is made of insulator material and may be silicon coated with PECVD oxide or nitride [0055].
The anode side and cathode side are thereby joined together to form the microbattery structure depicted in Fig. 1. The sealant materials 801 and 1301 are formed to seal the ends of the battery and may be formed of a polymeric sealing material [0046], [0047]. Andry does not disclose wherein the silicon substrate 201 is a silicon wafer substrate like the silicon substrate 1001. However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a silicon wafer substrate as the anode substrate of Andry with a reasonable expectation of success in selecting a suitable substrate material for an electrode in a microbattery. It is within the ambit of one of ordinary skill in the art to select a known material (a silicon wafer substrate as used by Andry for substrate 1001) based on its suitability for intended use. See MPEP 2144.07.
As mentioned previously, the microbattery of Modified Andry includes two insulating centerpieces 1410 that may be formed of silicon nitride. Modified Andry does not disclose wherein each substrate is provided with a passivating layer.
Collins discloses a semiconductor structure comprising a silicon substrate provided with a plurality of trenches [0036]. Each trench contains an energy storage device wherein the active components of the storage device, e.g. a battery, are deposited [0036]. In one embodiment, the semiconductor is provided with two trenches 103 formed on a silicon-based substrate (e.g. a silicon wafer [0037]) via etching [0042]. The trenches are additionally provided with an insulating spacer 104, which is an electronic and ionic insulating material and may be silicon nitride (SiN), for example [0043]. Collins teaches that the spacer may cover the top surface of the substrate, as well as the sidewalls and bases of the trenches (Fig. 2), but may be removed from the base of the trenches to form an electrical connection to the substrate, if desired [0046]. The use of the dielectric spacer may act as both a protectant of the original silicon substrate material as well as an insulator for improving the performance of completed energy storage devices [0047].
Hur discloses a battery system comprised of a substrate 110 including silicon and defining a set of cells 112 including posts 114 (akin to the pedestals of Andry) separating bases of each cell (Fig. 5). Hur teaches that, in some embodiments, a passivation layer may be provided along the base between posts, the post, and the continuous wall that defines each cell [0055]. This passivation, such as through addition of a dielectric material, inhibits conduction of both lithium ions and electrons through the horizontal surfaces, thereby improving electrical isolation between the substrate and the cathode material, resulting in increased yield [0032]. The passivated layer be silicon oxide or silicon nitride [0056], [0090] .
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to substitute the insulating centerpieces of Modified Andry with insulating layers formed on the depressions and pedestals of each silicon substrate with a reasonable expectation of success in suitably insulating the battery materials from undesirable diffusion and the external environment. It is obvious to substitute one prior art element for another when the substitution yields no more than predictable results. In this case, substituting insulating centerpieces for insulating layers comprised of the same material would predictably insulate the microbattery. See MPEP 2143(I)(B). 
It would further be obvious to one of ordinary skill to remove the insulating silicon nitride layer in the base of the cavity of Modified Andry comprising battery materials (cavity 304 as shown in Fig. 3 of Andry) via etching, as taught by Collins (Collins Fig. 3), to expose the seed metal and form an electrical connection with the rest of the battery materials.
Modified Andry therefore renders obvious the claim limitations “A porous two-wafer battery (microbattery 101, Fig. 1) comprising
a first wafer (silicon wafer substrate 201) comprising
		a first substrate (silicon wafer substrate 201) comprising
			a first plurality of pores (cavities 303-305, Fig. 3);
		a first conductive layer (seed metal 302) on a respective side wall of each of the first plurality of pores; and
		a first passivation layer (insulating layer disposed on substrate 201) on a front side on the first wafer; and
a second wafer (silicon wafer substrate 1001) comprising
		a second substrate (silicon wafer substrate 1001) comprising
			a second plurality of pores (cavities 1103-1105, [0051]);
		a second conductive layer (seed metal 1102) on a respective side wall of each of the second plurality of pores; and
		a second passivation layer (insulating layer disposed on substrate 1001) on a front side of the second wafer;
wherein the first wafer is parallel to the second wafer;
wherein the front side of the first wafer is closer to the front side of the second wafer than a back side of the second wafer; and
wherein the front side of the second wafer is closer to the front side of the first wafer than a back side of the first wafer” 
wherein the front sides of the wafers are interpreted as the sides comprising the cavities and the back sides of the wafers are the flat sides of substrates 201 and 1001 opposite the front sides. Furthermore, the broadest reasonable interpretation of the claimed “passivation layer” includes the insulating layer of Modified Andry above, as evidenced by the teachings of Hur in which the dielectric, insulating silicon nitride material is referred to as a passivating layer.

Regarding claim 2, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further reads on the claim limitations “wherein the first substrate of the first wafer is made of a silicon material; and wherein the second substrate of the second wafer is made of the silicon material.”

Regarding claim 3, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further reads on the claim limitations “wherein an electrolyte separator (electrolyte-infused separator 901) is between the front side of the first wafer and the front side of the second wafer.”

Regarding claim 4, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further renders obvious the claim limitation “wherein the first passivation layer comprises a first plurality of passivation sections (insulating layer on pedestals of the anode-side substrate);
	wherein each of the first plurality of passivation sections is of a first letter U shape (the insulating layer has a U-shape comprising legs corresponding to sections covering sides of the pedestal labeled A and B in Modified Fig. 1 of Andry below and the horizontal portion connecting them);
wherein the second passivation layer comprises a second plurality of passivation sections (insulating layer on pedestals of the cathode-side substrate); and

    PNG
    media_image1.png
    371
    562
    media_image1.png
    Greyscale
	wherein each of the second plurality of passivation sections is of a second letter U shape (the insulating layer has a U-shape comprising legs corresponding to sections covering sides of the pedestal labeled C and D in Modified Fig. 1 of Andry below and the horizontal portion connecting them).”

Regarding claim 5, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 4. Modified Andry further renders obvious the claim limitations “wherein a first leg of the first letter U shape is directly attached to the first conductive layer of a first selected pore of the first plurality of pores (leg A is directly attached to seed layer 302 formed at the base of the cavity);
wherein a second leg of the first letter U shape is directly attached to the first conductive layer of a second selected pore of the first plurality of pores (leg B is directly attached to seed layer 302 formed at the base of a cavity different than the cavity of leg A);
wherein the first selected pore of the first plurality of pores is different from the second selected pore of the first plurality of pores;
wherein a first leg of the second letter U shape is directly attached to the first conductive layer of a first selected pore of the second plurality of pores (leg C is directly attached to seed layer 1102 formed at the base of the cavity); 
wherein a second leg of the second letter U shape is directly attached to the first conductive layer of a second selected pore of the second plurality of pores (leg D is directly attached to seed layer 302 formed at the base of the cavity different than the cavity of leg C); and 
wherein the first selected pore of the second plurality of pores is different from the second selected pore of the second plurality of pores.”

Regarding claim 6, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further renders obvious the claim limitation “wherein the first plurality of pores are symmetric with respect to a center of the first wafer; and 
wherein the second plurality of pores are symmetric with respect to a center of the second wafer” because the cavities are symmetric with respect to the center of the wafers.

Regarding claim 7, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 6. Modified Andry further renders obvious the claim limitation “wherein a centerline of the first wafer is aligned with a centerline of the second wafer” because the centers of the wafers are aligned.

Regarding claim 8, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 6. Modified Andry further renders obvious the claim limitation “wherein the first passivation layer directly contact the second passivation layer” because, without the presence of the insulating centerpiece, the insulating layers necessarily contact each other to seal the battery.

Regarding claim 9, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 8. Modified Andry accordingly discloses wherein the centers of the wafers are aligned. In an alternative embodiment, Andry discloses that the microbattery anode and cathode are offset from each other such that some of the current collectors extend outside the microbattery interlock structure (Fig. 19, [0061]). It would therefore be obvious to modify the microbattery of Modified Andry such that a centerline of the first wafer, the anode, and a centerline of the second wafer, the cathode, are offset, as taught by Andry.

The degree to which the anode and cathode of Modified Andry are offset in Fig. 19 appears to be greater than a range of ten percent to fifth percent a width of a selected pore. However, absent showings of criticality or unexpected results, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the anode and cathode of Modified Andry such that a centerline of the substrates are offset by an amount within the claimed range. It is obvious to one of ordinary skill in the art to merely rearrange the position of parts when the rearrangement does not modify the operation of the device nor produce unexpected results. See MPEP 2144(VI)(C).
Modified Andry therefore renders obvious the claim limitation “wherein a centerline of the first wafer offsets from a centerline of the second wafer by a range from ten percent of a width of a selected pore of the first plurality of pores to fifty percent of the width of the selected pore of the first plurality of pores.”

Regarding claim 10, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further renders obvious the claim limitations “wherein a first adhesion promotion layer (adhesion layer 301) is between the first conductive layer and the respective side wall of each of the first plurality of pores; and
	wherein a second adhesion promotion layer (adhesion layer 1101) is between the second conductive layer and the respective side wall of each of the second plurality of pores.”

Regarding claim 11, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further renders obvious the claim limitation “wherein the first wafer serves as an anode and the second wafer serves as a cathode” as set forth in the analysis of claim 1.

Regarding claim 12, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Andry further discloses wherein the seed metal layers may be copper [0041].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select copper as the material for the seed metal layer with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Andry therefore renders obvious the claim limitation “wherein the first conductive layer and the second conductive layer are made of copper.”

Regarding claim 13, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Modified Andry further renders obvious the claim limitation “wherein the first passivation layer and the second passivation layer are made of SiN” wherein the insulating layers are silicon nitride (SiN) as set forth in the analysis of claim 1.

Regarding claim 14, Modified Andry renders obvious the claim limitations of the porous two-wafer battery according to claim 1. Andry does not provide details regarding a P+ doped region in either silicon substrate.
Collins teaches that a silicon substrate may be formed with a P+ doped region 1105 in the bottom of the trenches via Boron ion implantation (Fig. 11, [0067]). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a silicon wafer comprised of a P+ doped region in the base of the cavities (trenches) as the substrates for the anode and cathode of Modified Andry with a reasonable expectation of success in selecting a suitable substrate for the microbattery. It is within the ambit of one of ordinary skill to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Andry therefore renders obvious the claim limitation “wherein the first substrate further comprises a first P+ doped region; and wherein the second substrate further comprises a second P+ doped region.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dang et al. (US 2018/0375067 A1) discloses a micro-battery with an anode and cathode formed from silicon substrates 28 and 38, respectively (Figs. 9 and 10). The micro-battery electrodes are sealed via metallic sealing element SE comprised of an adhesion metal layer 30, a diffusion barrier layer 31, and a fusible metal or metal alloy layer 34 [0052].
Shul et al. (US 6432577 B1) discloses a microbattery comprised of four silicon wafers, two of which are structural, and two of which function as electrodes (col. 2, lines 42-67).
Andry et al. (US 2017/0194607 A1) discloses a flexible microbattery comprised of two sealing structures, one of which includes a dielectric fill material (Fig. 14). The material may be SiN [0045].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728